Citation Nr: 1617565	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  06-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative arthritis and disc herniation on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  

3.  Entitlement to service connection for essential hypertension.


REPRESENTATION

Veteran represented by:	Nona M. McVay, Attorney at Law


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to September 1968, October 1968 to July 1973, and December 1973 to February 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in December 2004 and July 2011.  

As noted in a previous Board decision, the Veteran withdrew his request for a Board hearing with regard to the disability rating issues that are currently on appeal; thus, his request for a hearing regarding these issues is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In July 2011 and September 2011, the RO denied service connection for atrial fibrillation and ischemic heart disease, respectively.  The Veteran submitted timely notices of disagreement with these determinations in June 2012, and the RO addressed these issues in a Statement of the Case (SOC) dated December 2013.  The Veteran did not perfect his appeal as to these issues; thus, they will not be addressed at this time.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.202 (2015); Evans v. Shinseki, 25 Vet. App. 7 (2011).

In the December 2004 rating decision that is currently on appeal, the RO continued a 20 percent disability rating for the Veteran's service-connected chronic mechanical lower back pain following his June 2004 submission of a claim for an increased rating.  In September 2007, the RO issued a Supplemental Statement of the Case in which it increased the Veteran's disability rating for his service-connected lumbar spine degenerative arthritis and disc herniation to 40 percent, effective September 1, 2007, after he perfected his appeal of the December 2004 rating decision.

In March 2009, the Board denied a disability rating in excess of 20 percent for the period on appeal prior to November 3, 2006, and granted a 40 percent disability rating for the period from November 3, 2006.  In an April 2009 rating decision, the RO effectuated the Board's decision, providing the Veteran with a 40 percent disability rating for the time period from November 3, 2006.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court granted a November 2009 Joint Motion for Remand (Joint Remand) which vacated and remanded that part of the Board's decision prior to September 1, 2007, for further development consistent with its instructions.  In the Joint Remand, the Court indicated that the findings as of September 1, 2007, should not be disturbed.  

Throughout the text of the Joint Remand, the Court indicated that the Board denied a disability rating in excess of 20 percent prior to September 1, 2007, consistently referring to September 1, 2007, as the date the Veteran's disability rating increased from 20 percent to 40 percent.  However, as noted above, in the March 2009 Board decision that is the subject of the Joint Remand, the Veteran was granted an increased disability rating of 40 percent as of November 3, 2006.

In order to clarify the Veteran's disability rating for the time period from November 3, 2006, through August 31, 2007, the Board again addressed the matter of his entitlement to a disability rating in excess of 20 percent during that time period, and addressed whether a disability rating in excess of 20 percent was also warranted for the period prior to November 3, 2006.  In that decision, the Board found that a disability rating of 40 percent was indeed warranted for the period from November 3, 2006, through August 31, 2007.

In an August 2010 Order, the Court granted a March 2010 Joint Motion for Partial Remand (Joint Remand), vacating that part of the Board's March 2010 decision which denied a disability rating in excess of 20 percent prior to November 3, 2006, and denied a disability rating in excess of 40 percent from November 3, 2006, through August 31, 2007.  The Court indicated that the portion of the Board's March 2010 decision which granted an increased disability rating from 20 percent to 40 percent, for the time period from November 3, 2006, to August 31, 2007, should not be vacated. 

In April 2011, the Board granted a disability rating of 40 percent for the period on appeal from September 29, 2003, through November 2, 2006.  Additionally, pursuant to the August 2010 Joint Remand, the Board remanded the issue of the Veteran's entitlement to an extraschedular rating for further development.  Further, after finding that the evidence raises the issues of the Veteran's entitlement to a TDIU, the Board remanded this issue for development as well.  Pursuant to the April 2011 remand directives, the Agency of Original Jurisdiction (AOJ) adjudicated the matter of the Veteran's entitlement to a TDIU and referred the matter of his entitlement to an extraschedular rating for his lumbar spine disability to the Director of the Compensation Service under the provisions of 38 C.F.R. § 3.321(b)(1).  As there has been substantial compliance with the April 2011 remand directives, no further action is necessary. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The issue of the Veteran's entitlement to service connection for essential hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation during the period from June 16, 2004, to November 13, 2005.

2.  All symptoms and level of disability resulting from the Veteran's service-connected lumbar spine degenerative arthritis and disc herniation are contemplated by his assigned schedular rating; an exceptional or unusual disability picture rendering the application of the schedular standards impractical is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a grant of TDIU have been met for the period from June 16, 2004, to November 13, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).

2.  The criteria for a rating in excess of 40 percent for lumbar spine degenerative arthritis and disc herniation on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Prior to the RO's initial unfavorable decision on the Veteran's claim for an increased rating for his lumbar spine disability, VA provided proper notice of the information and evidence that is necessary to substantiate the Veteran's claim, that VA will seek to provide, and that the Veteran is expected to provide by way of multiple letters, to include those sent in May 2007, July 2007, and January 2012.  See 38 C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, pursuant to VA's duty to assist a claimant in the development of a claim, VA provided examinations in August 2004, October 2006, September 2007, and March 2015 to assess the nature and severity of his lumbar spine disability and its residuals.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claims for a TDIU and an Extraschedular Rating under 38 C.F.R. § 3.321(b)(1)

A.  Entitlement to a TDIU

Generally, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16 (2015).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  See id.; see also Faust v. West, 13 Vet. App. 342, 355-56 (2000).  Generally, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

At present, the Veteran's compensable service-connected disabilities are: posttraumatic stress disorder (70 percent); chronic prostatitis (60 percent); lumbar spine degenerative arthritis and disc herniation (40 percent); type II diabetes mellitus with bilateral cataracts (20 percent); left knee osteoarthritis (10 percent); left ankle posttraumatic arthritis associated with left ankle gunshot wound residuals (10 percent); tinnitus (10 percent); right lower extremity radiculopathy (10 percent); and left lower extremity radiculopathy (10 percent). 

The Board notes that the Veteran's claim for an increased rating for his lumbar spine disability, which gave rise to the extraschedular rating and TDIU claims that are currently on appeal, was filed on June 16, 2004, and review of the record shows that his combined schedular evaluation was 90 percent as of June 16, 2004, and that he has had a combined schedular evaluation of 100 percent since November 14, 2005.  Thus, the Board finds that he may be eligible for a TDIU under 38 C.F.R. § 4.16(a) for the period from June 16, 2004, to November 13, 2005.  See 38 C.F.R. § 4.16(a) (noting that a TDIU is payable only when the schedular rating is less than total).

In September 2003, a private physician noted that the Veteran is going to have to limit his activities due to his back problems.  In a January 2012 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran reported that he became too disabled to work on June 16, 2004.  In June 2005, a private physician reported that the Veteran's pain was incapacitating.  In May 2006, the Veteran reported that he was in constant pain due to his disabilities, he has missed numerous days of work, and it was a hardship and struggle to go to work every day.  However, an October 2006 VA spine examination report indicates that although the Veteran used all of his vacation and convalescence leave secondary to his back pain, he was not limited in his job and did not have any problems with activities of daily living at that time.

In March 2015, the Veteran was afforded a VA examination.  Although the examiner endorsed that the Veteran's service-connected lumbar spine disability does not have an impact on his ability to work, the examiner did not provide any rationale for this assessment.  Thus, the Board finds that this opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating that most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion are entitled to any weight if it contains only data and conclusions).

In July 2015, the Veteran's attorney asserted that although the Veteran "was technically an employee of [the steel mill] until February 2008 . . . he ceased all work activities in November 2006 and had been limited in his work activities prior to then."  The Board finds this report credible and highly probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

After careful review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ), that the evidence supports that the combined effects of the Veteran's service-connected disabilities prevented him from securing or following substantially gainful employment during the period from June 16, 2004, to November 13, 2005.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted during that period.

B.  Entitlement to an Extraschedular Rating for Lumbar Spine Degenerative Arthritis and Disc Herniation under 38 C.F.R. § 3.321(b)(1)

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.


Turning to whether the Veteran's lumbar spine disability warrants extraschedular consideration on an individual basis, the Board notes that the Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, which pertains to intervertebral disc syndrome (IVDS).  Under the regulations, Diagnostic Codes 5235 to 5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  The General Formula pertains to spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

As noted above, Diagnostic Code 5243 provides that IVDS is to be rated either under the General Formula or under the Formula for Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Incapacitating Episodes provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

More specifically, extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.   "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.   

For the following reasons, the Board finds the rating criteria for the Veteran's service-connected lumbar spine disability reasonably describe his disability level and symptomatology as reflected in his complaints and clinical findings; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id.

In May 2015, the Director of the Compensation Service denied an extraschedular evaluation for the Veteran's lumbar spine disability under 38 C.F.R. § 3.321.  The Director found that the evidence failed to show an exceptional disability pattern for the Veteran's lumbar spine disability that rendered the application of the regular rating criteria impractical.  Based on the evidence of record, to include a March 2015 VA examination report that shows that the Veteran demonstrated forward flexion to 30 degrees, extension to 10 degrees, and normal muscle strength and neurological function, the Director concluded that a rating in excess of 40 percent was not warranted on an extraschedular basis. 

The Board has thoroughly reviewed the evidence of record, including VA examinations from August 2004, October 2006, September 2007, and March 2015 and VA treatment records.  In addition to reports that the Veteran's lumbar spine disability affected his ability to work, the symptoms noted in these records include forward flexion to 20 degrees, painful motion, and low back pain that radiates into his lower extremities.  Notably, there is no evidence of fixation of the spine or incapacitating episodes having a total duration of at least six weeks during a twelve-month period.

Based on the foregoing, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability, to include associated orthopedic and neurologic manifestations, is specifically contemplated by the schedular rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The schedular criteria specifically provide for swelling, limitation of motion due to pain, weakness, incoordination, and other limiting factors, to include neurologic abnormalities.  Id.; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  To this point, the Board finds it highly probative that the schedular criteria provide for the assignment of ratings for his lumbar spine disability that are more severe than what the Veteran has demonstrated.  See Jandreau, 492 F.3d at 1376.

In summary, the Board finds that the schedular criteria are adequate to evaluate his disability and extraschedular consideration is not warranted.  The preponderance of the evidence is against the grant of an extraschedular rating for the Veteran's lumbar spine degenerative arthritis and disc herniation.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating based on individual unemployability due to service-connected disability for the period from June 16, 2004, to November 13, 2005, is granted, subject to the law and regulations governing payment of monetary benefits,.

A disability rating in excess of 40 percent for lumbar spine degenerative arthritis and disc herniation on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) is denied.


REMAND

The issue of the Veteran's entitlement to service connection for essential hypertension remains before the Board.

The Board notes that the filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the AOJ to issue a statement of the case (SOC).  See generally Manlincon v. West, 12 Vet. App. 238 (1999).  In the absence of an SOC, the claim remains pending.  See 38 U.S.C.A. § 7105(a) (West 2014).  Here, in June 2012, the Veteran filed a timely notice of disagreement with the RO's July 2011 denial of his claim for service connection for essential hypertension.  To date, the RO has not issued an SOC with respect to this claim.  Thus, this issue is remanded for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issue of his entitlement to service connection for essential hypertension.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, return this issue to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


